
	

115 HR 2319 RH: Consumer Financial Choice and Capital Markets Protection Act of 2018
U.S. House of Representatives
2018-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 699
		115th CONGRESS2d Session
		H. R. 2319
		[Report No. 115–903]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2017
			Mr. Rothfus (for himself, Ms. Moore, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Financial Services
		
		
			August 24, 2018
			Additional sponsors: Ms. Sewell of Alabama, Mr. Trott, Mr. Sires, Mr. Messer, Mr. Tiberi, Mr. Ross, Mr. David Scott of Georgia, Ms. Kelly of Illinois, Ms. Eddie Bernice Johnson of Texas, Mr. Moolenaar, Mr. Murphy of Pennsylvania, Mrs. Beatty, Mr. Meeks, Mr. Michael F. Doyle of Pennsylvania, Mr. Mooney of West Virginia, Mr. Gonzalez of Texas, Mr. Williams, Mr. MacArthur, Mr. Pittenger, Mr. Clay, Mr. Thompson of Pennsylvania, Mr. Cleaver, Ms. Sinema, Mr. Kildee, Mr. Kelly of Pennsylvania, Mr. Sessions, Mr. Ryan of Ohio, Mr. Gottheimer, Mr. Budd, Mr. Lawson of Florida, Mr. Olson, Mr. Fitzpatrick, Mr. Renacci, Mr. Hastings, Mr. Hill, Mr. Tipton, Mrs. Wagner, Ms. Fudge, Mr. Flores, Mr. Shuster, Mr. Farenthold, Ms. Jackson Lee, Mr. Dent, Mr. Davidson, Mr. Zeldin, Mr. Sean Patrick Maloney of New York, Mr. Barletta, Mr. Kustoff of Tennessee, Mr. Barr, Mr. Emmer, Mr. Smith of Texas, Mr. Estes of Kansas, Mr. Danny K. Davis of Illinois, Mr. Arrington, Mr. Long, Mr. Perry, Mr. Evans, Mr. Brendan F. Boyle of Pennsylvania, Mr. Babin, Mr. Marino, Mr. Brady of Pennsylvania, Mr. Smucker, Mr. Vela, Mr. Faso, Mr. Donovan, Mr. Higgins of New York, Mr. McCaul, Mr. Norcross, Mr. Walberg, Mr. Cramer, and Mr. Cartwright
		
		
			August 24, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 3, 2017
		
		A BILL
		To protect the investment choices of investors in the United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Consumer Financial Choice and Capital Markets Protection Act of 2018. 2.Treatment of money market funds under the Investment Company Act of 1940The Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.) is amended by adding at the end the following:
			
				66.Money market funds
 (a)DefinitionsIn this section— (1)the term covered Federal assistance means Federal assistance used for the purpose of—
 (A)making any loan to, or purchasing any stock, equity interest, or debt obligation of, any money market fund;
 (B)guaranteeing any loan or debt issuance of any money market fund; or (C)entering into any assistance arrangement (including tax breaks), loss sharing, or profit sharing with any money market fund; and
 (2)the term Federal assistance means— (A)insurance or guarantees by the Federal Deposit Insurance Corporation;
 (B)transactions involving the Secretary of the Treasury; or (C)the use of any advances from any Federal Reserve credit facility or discount window, except to the extent any part of a program or facility with broad-based eligibility established in unusual or exigent circumstances might be made available.
							(b)Election To be a stable value money market fund
 (1)In generalNotwithstanding any other provision of this title, any open-end investment company (or a separate series thereof) that is a money market fund that relies on section 270.2a–7 of title 17, Code of Federal Regulations, may, in the prospectus included in its registration statement filed under section 8, state that the company or series has elected to compute the current price per share, for purposes of distribution or redemption and repurchase, of any redeemable security issued by the company or series by using the amortized cost method of valuation, or the penny-rounding method of pricing, regardless of whether its shareholders are limited to natural persons, if—
 (A)the company or series has as its objective the generation of income and preservation of capital through investment in short-term, high-quality debt securities;
 (B)the board of directors of the company or series elects, on behalf of the company or series, to maintain a stable net asset value per share or stable price per share, by using the amortized cost valuation method, as defined in section 270.2a–7(a) of title 17, Code of Federal Regulations (or successor regulation), or the penny-rounding pricing method, as defined in section 270.2a–7(a) of title 17, Code of Federal Regulations (or successor regulation), and the board of directors of the company has determined, in good faith, that—
 (i)it is in the best interests of the company or series, and its shareholders, to do so; and (ii)the money market fund will continue to use such method or methods only as long as the board of directors believes that the resulting share price fairly reflects the market-based net asset value per share of the company or series; and
 (C)the company or series will comply with such quality, maturity, diversification, liquidity, and other requirements, including related procedural and recordkeeping requirements, as the Commission, by rule or regulation or order, may prescribe or has prescribed as necessary or appropriate in the public interest or for the protection of investors to the extent that such requirements and provisions are not inconsistent with this section.
							(2)Exemption from default liquidity fee requirements
 (A)Elections under paragraph (1)Notwithstanding section 270.2a–7 of title 17, Code of Federal Regulations (or successor regulation), no company or series that makes the election under paragraph (1) shall be subject to the default liquidity fee requirements of section 270.2a–7(c)(2)(ii) of title 17, Code of Federal Regulations (or successor regulation) unless the board of directors of such company or series elects, in the prospectus included in the registration statement filed under section 8, to be subject to such requirements.
 (B)Other fundsNotwithstanding section 270.2a–7 of title 17, Code of Federal Regulations (or successor regulation), a company or series that does not make an election under paragraph (1) shall not be subject to the default liquidity fee requirements of section 270.2a–7(c)(2)(ii) of title 17, Code of Federal Regulations (or successor regulation), if it states in the prospectus included in the registration statement filed under section 8, that the company or series satisfies the provisions of subparagraphs (A) and (C) of paragraph (1) and that the board of directors of such company or series has elected for the company or series to not be subject to the default liquidity fee requirements.
 (c)Prohibition against Federal Government bailouts of money market fundsNotwithstanding any other provision of law (including regulations), covered Federal assistance may not be provided directly to any money market fund.
					(d)Disclosure of the prohibition against Federal Government bailouts of money market funds
 (1)In generalNo principal underwriter of a redeemable security issued by a money market fund nor any dealer shall offer or sell any such security to any person unless the prospectus of the money market fund and any advertising or sales literature for such fund prominently discloses, on the first page of such prospectus or literature, the prohibition against direct covered Federal assistance as described in subsection (c).
 (2)Rules, regulations, and ordersThe Commission may, after consultation with and taking into account the views of the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the Department of the Treasury, adopt rules and regulations and issue orders consistent with the protection of investors, prescribing the manner in which the disclosure under this subsection shall be provided.
 (e)Continuing obligation To meet requirements of this titleA company or series that makes an election under subsection (b)(1) shall remain subject to the provisions of this title and the rules and regulations of the Commission thereunder that would otherwise apply if those provisions do not conflict with the provisions of this section..
		
	
		August 24, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
